AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                  for the_                                      U.S. DISTRICT COURT
                                                     Eastern District of Washington                       EASTERN DISTRICT OF WASHINGTON



                          THOMAS O.                                                                           Dec 06, 2019
                                                                                                               SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-05092-MKD
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL                             )
                SECURITY,                                            )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand (ECF No. 21) is GRANTED.
’
              Plaintiff’s Motion for Summary Judgment (ECF No. 14) is STRICKEN .
              The above-captioned case be REVERSED and REMANDED to the Commissioner of Social Security for further
              administrative proceeding pursuant to sentence four of 42 U.S.C. § 405(g).
              Judgment is entered for PLAINTIFF.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             MARY K. DIMKE                                                   on parties's Stipulated
      Motion for Remand (ECF No. 21)


Date: 12/06/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
